Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.


Response to Amendment
The amendment dated 5/10/2022 has been considered and entered into the record.  Claim 1, from which all other claims depend, now requires that the first and second stabilization layers are each formed as a fleece.  The prior art of record fails to teach first and second stabilization layers formed as a fleece.  Accordingly, the previous rejections based upon Moser et al. are withdrawn.  Claims 7–12, 16, 19, and 20 are canceled.  Claims 1–6, 13–15, 17, and 18 are examined below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–4, 13–15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US 2015/0258712 A1) in view of Baser (US 2015/0044438 A1).
Moser teaches a molding material for use in making wind turbine blade parts comprising a layer of unidirectional glass fiber tows (i.e., rovings) fabric, with scrim support layers on either side of the unidirectional fiber layer to stabilize the fibers, wherein the layers are sewn together using pillar stitching that extends essentially parallel to the unidirectional glass fiber tows.   Moser abstract, ¶¶ 2, 17, 39–50, 69, 70, 100.  
Moser fails to teach the use of fleece as the support layers on either side of the unidirectional glass fiber layer.
Baser teaches a planar composite comprising a glass fiber roving unidirectional layer and an airlaid layer (i.e., fleece), wherein the layers are needled together subsequently.  Baser abstract, ¶¶ 18, 20, 29, 32.
It would have been obvious to one of ordinary skill in the art to have used fleece as the support layers in Moser as the use of fleece layer needled to the unidirectional layer allows for direct processing without a separate second process step after production  of a textile structure.  See Baser ¶¶ 7–12.
The stitches may have a spacing ranging from 1–50 mm, which encompasses the claimed stitch density of claim 3.  Moser ¶ 39.  The fabric contains unidirectional fibrous tows aligned in a uniform direction (e.g., warp), which results in a non-crimp fabric.  Id. ¶ 49.  At least one of the fabric layers may either be aligned perpendicular (90oC) to another fabric layer, thereby making the perpendicular fabric a weft layer, or include a weft support yarn.  See Moser ¶ 21.  The fabric may further comprise support yarns that run parallel to the direction of the fabric or in the weft direction and mesh with the fiber tows.  Id. ¶¶ 21, 119.  The support yarns may have a weight within the range of 45 to 85 tex.  Id. ¶ 37.
Claims 13 and 14 are rejected as the unidirectional molded material of Moser is used to form a variety of wind turbine components including blades, spars, shells, etc.  Id. ¶¶ 2, 100, 102, 150.  Additionally, claim 15 is rejected as it would have been obvious to have used the material to form a belt as Moser establishes the versatility of the unidirectional molded material in making wind turbine components.  
Claims 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moser and Baser as applied to claims 4 and 17 above, and further in view of Boon (US 2015/0224759 A1).  Moser teaches the use of a support structure, which may include a curable resin matrix and glass or carbon yarns, to keep the glass fiber tows in place.  Moser ¶¶ 23, 28, 31, 48.  However, Moser fails to teach a support member (i.e., stabilizing element) that is a rod-shaped pultrudate of glass fiber and resin.  
Boon teaches the use of carbon-fiber reinforced, rod-shaped, plastic pultrudate strips to provide support layers of glass fiber fabric to make wind turbine blades.  Boon abstract, ¶¶ 6–15, Figs. 1A–1C.
It would have been obvious to one of ordinary skill in the art to have replaced the support member of Moser with the pultrudate as fiber-reinforced resin provides the formed wind turbine blade with enhanced mechanical properties over neat resin.  Additionally, it would have been obvious to have made the pultrudate with glass fibers as Moser shows their functional equivalence in support glass fiber fabrics.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 


 Response to Arguments
Applicant’s arguments with respect to claim(s) 1–6, 13–15, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786